                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION

THE ESTATE OF LALIAH SWAYZER;                 )
SHADE SWAYZER; DIANE RUFFIN; and              )
CHARLENE RUFFIN,                              )
                                              )
             Plaintiffs,                      )
                                              )
v.                                            )     Case No.:    16-CV-1703
                                              )
DAVID J. CLARKE JR; et al.                    )
                                              )
             Defendants.                      )

     Defendants Gulsen, White, and Meine’s Motion for Summary Judgment

        Defendants, Dr. Gulsen, Dr. White, and Nurse Katherine Meine, by their

undersigned counsel, and pursuant to Rule 56 of the Federal Rules of Civil Procedure,

move this Honorable Court to grant them summary judgment in their favor. A

proposed statement of facts and memorandum of law is presented contemporaneously

with and in support of this motion.

        WHEREFORE, Defendants pray that this Honorable Court grant summary

 judgment in their favor and against Plaintiffs.

                                       Respectfully submitted,
                                       CUNNINGHAM, MEYER & VEDRINE, P.C.

                                       By: /s/ Chad M. Skarpiak
                                              One of the Attorneys for Defendants
Michael R. Slovis
Chad M. Skarpiak
CUNNINGHAM, MEYER & VEDRINE, P.C.
1 East Wacker Drive, Suite 2200
Chicago, Illinois 60601
Tel: (312) 578-0049
cskarpiak@cmvlaw.com


                                       1
       Case 2:16-cv-01703-PP-WED Filed 08/20/19 Page 1 of 1 Document 382
